Title: To John Adams from William Cunningham, 12 November 1808
From: Cunningham, William
To: Adams, John



Dear Sir.
Fitchburg, Nov: 12. 1808.

To my letter of the 22d. ult. I have not been favoured with an answer; indeed my expectations of an answer were not confident, for in case of your disinclination to a farther disclosure concerning Mr. Pickering, the most delicate and intelligible intimation of it could be given in silence, and from that, too, I might infer your assent to another proposition in my letter, which you would not favour with your express approbation.
When the speculations, to which I have lately referred, were published, I did not take the Palladium, but since its establishment as the Government paper, I have received it. In that of last Tuesday, I see that the publication of my pieces is resumed, and from the editorial note which is prefixed, it appears, that instead of six, as I have informed you, the Editors, in Feb. & March, published seven numbers. Of my writings for the press, I do not retain copies, and it was only from recollection, which had not much room to err, that I said it was my seventh number which contained the matter treated by the printers as inadmissible. If, in the insertion of my numbers, they have been numerally correct, they suppressed, in the seventh, my encomiums on Mr. J. Q. A. But, with their files before them, to what inference are they liable if they have not printed a word of that number? I should not hazard a question so pointed at their veracity, and solvible by turning over of a few leaves, if I had not the most entire confidence, that not a single line of it has appeared in print.
I commenced the papers with the design I have communicated to you—I expected it would hold me to the full length of “Discourses on Davila,” incapable of their imitation in any other particular. Frustrated, in part, I am embarrassed with a doubt, whether the prosecution of my plan will answer any valuable purpose. I take the liberty to enclose the Palladium which contains number eight.
Permit me, Dear Sir, to renew through you my Respects to Mrs Adams, and your Family.
With veneration and esteem, / I am, Dear Sir, / Your Friend & Servt.
Wm. Cunningham, Jr.